Citation Nr: 0403297	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for impaired vision of 
the left eye due to macular hemorrhage with choroidal rupture 
post-trauma, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1973 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran is legally and functionally blind in his service-
connected left eye and has best corrected vision of 20/20 
minus in his right eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
impaired vision of the left eye due to macular hemorrhage 
with choroidal rupture post-trauma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.7, 
4.75, 4.84, 4.84a Diagnostic Code 6061-6080 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 2002 rating 
determination and the December 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in a March 2003 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of what the evidence had to 
show to establish entitlement to the benefit he wanted, what 
information or evidence was still needed from him, what he 
could do to help with his claim, where and when to send the 
information and evidence, what was VA's duty to assist him in 
obtaining evidence for his claim, what had been done with his 
claim, and where to contact VA if he had any questions or 
needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  VA has met all 
VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for impaired vision 
of the left eye due to macular hemorrhage with choroidal 
rupture post-trauma, rated as 30 percent disabling.

The Board may consider whether a higher disability evaluation 
is warranted due to impairment of vision under the applicable 
diagnostic codes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079 (2003).  The best distance vision obtainable after best 
correction by glasses will be the basis of rating.  38 C.F.R. 
§ 4.75 (2003).  To calculate the appropriate disability 
rating for loss of central vision when impairment if only one 
eye is service-connected, the other, nonservice-connected, 
eye is assumed to have normal visual acuity, unless that 
nonservice-connected eye is blind.  See Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  Compensation is payable for the 
combination of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  
38 C.F.R. § 3.383(a) (2003).

A review of the record demonstrates that the veteran 
sustained trauma to his left eye while in basic training when 
he was struck in the left eye with a rock.  Examination of 
the eye performed after the injury revealed a choroidal 
hemorrhage in the macular area with probable irreversible 
damage to the macula.  Visual acuity of the left eye was 
perception of objects and hand movements at 6 to 7 feet in 
the inferior and nasal fields.  The veteran was discharged 
following a physical evaluation board proceeding.

In an April 1975 rating determination, the RO assigned a 30 
percent disability evaluation for impaired vision of the left 
eye due to macular hemorrhage with choroidal rupture, post-
trauma.  

In December 2001, the veteran requested an increased 
evaluation for his left eye injury.  

In May 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
sustained the injury to his left eye during basic training 
when he was hit by a rock.  

Physical examination performed at that time revealed unaided 
vision in the right eye of 20/50 and 20/finger counting at 
two feet in the left eye.  Best corrected vision for the 
right eye was 20/20 minus and 20/finger counting at two feet 
for the left eye.  The pupils reacted to light direct and 
consensually.  Anisocoria (unequal pupil size) was present, 
with the right being larger than the left.  Diplopia was not 
found.  The veteran responded to penlight at 180 degrees.  
Dilated fundus examination revealed a quiet right eye, though 
there appeared to be pigmentary change in the foveal region.  
The left eye displayed extensive choroidal and retinal 
rupture involving the central macular foveal area, with 
another smaller occurrence at the temporal disc margin.  
There was atrophy of all anatomical structure in the involved 
area.  

Diagnoses of right eye showing beginning of "time-related 
macular changes" and left eye showing extensive choroidal-
retinal rupture with atrophy across central macular area, 
with another smaller occurrence at the temporal disc margin, 
were rendered.  

The examiner indicated that the veteran was legally and 
functionally blind secondary to trauma to the left eye during 
basic training.  He stated that the vision change was 
permanent.  He also noted that the right eye should be 
monitored.  

In a July 2002 rating determination, the RO continued the 30 
percent disability evaluation.  In his September 2002 notice 
of disagreement, the veteran indicated that the loss of 
vision in his left eye severely affected his life.  He stated 
that he could no longer drive a car and that he was limited 
in movements and activities by his left-sided blindness.  He 
noted that his disability evaluation should be higher than 30 
percent.

In his March 2003 substantive appeal, the veteran indicated 
that the May 2002 VA examination showed that he was legally 
and functionally blind in his left eye and that he had 20/50 
vision in his right eye, which was deteriorating.  He stated 
that he could not drive a vehicle or participate in sports or 
other activities that he once enjoyed.  He indicated that 
this affected his quality of life.  He was also concerned 
that the vision in his "good eye" had worsened.  He stated 
that an increased evaluation was warranted based upon all 
these factors.  

The Board notes that where there is blindness in one eye 
having only light perception and vision in the other eye is 
5/200, a 100 percent disability evaluation is warranted.  
Where there is blindness in one eye having only light 
perception and vision in the other eye is 10/200, a 90 
percent disability evaluation is warranted.  Where there is 
blindness in one eye having only light perception and vision 
in the other eye is 15/200, an 80 percent disability 
evaluation is warranted.  Where there is blindness in one eye 
having only light perception and vision in the other eye is 
20/200, a 70 percent disability evaluation is warranted.  
Where there is blindness in one eye having only light 
perception and vision in the other eye is 20/100, a 
60 percent disability evaluation is warranted.  Where there 
is blindness in one eye having only light perception and 
vision in the other eye is 20/70, a 50 percent disability 
evaluation is warranted.  Where there is blindness in one eye 
having only light perception and vision in the other eye is 
20/50, a 40 percent disability evaluation is warranted.  
Finally, where there is blindness in one eye having only 
light perception and vision in the other eye is 20/40 or 
better, a 30 percent disability evaluation is warranted.  See 
38 C.F.R. § 4.84a, Codes 6067-6070.  

While the Board notes that the May 2002 VA examination 
revealed the veteran to have 20/50 unaided vision on the 
right, which would correspond to a 50 percent disability 
evaluation, the applicable regulations require that the best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  In this case, the best 
correctable vision was 20/20 minus.  As noted above visual 
acuity of 20/40 or better equates to a 30 percent disability 
evaluation.  

While the Board is sympathetic to the veteran's beliefs, the 
objective medical findings are more probative.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. The veteran has not been recently hospitalized 
for his impaired vision of the left eye due to macular 
hemorrhage with choroidal rupture post-trauma.  Moreover, 
there have been no findings of interference with employment 
as a result of his service-connected left eye disorder.  
Furthermore, the currently assigned schedular disability 
evaluation contemplates interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected impaired vision of the left eye 
due to macular hemorrhage with choroidal rupture post-trauma 
and that the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" disability such as 
to require referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.


ORDER

An evaluation in excess of 30 percent for impaired vision of 
the left eye due to macular hemorrhage with choroidal rupture 
post-trauma, is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



